DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1, 5-9, 11-23 are currently pending. This office action is in response to the amendment filed on 09/20/2021. 
Election/Restrictions
3.	Claim 1 is allowable. The restriction requirement among the inventions , as set forth in the Office action mailed on 04/29/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/29/2020 is withdrawn.  Claim 7 , directed to a method of making a polymer flocculant is no longer withdrawn from  consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Derek Lightner on 10/12/2021.
The application has been amended as follows: 
Claim 1 is amended such that the phrase “a viscosity is measured” is changed to “a viscosity of the copolymer is measured”
Claims 5-6 and 11-22 are changed such that the phrase “polymer of claim 1” is changed to “copolymer of claim 1”. 
Claim 7 is amended such that the phrase “dissolving the a” is changed to “dissolving the”. 
Claim 8-9 is changed such that the phrase “the polymer of claim 1” is changed to “the copolymer of claim 23”. 
Allowable Subject Matter
5.	Claims 1, 5-9, 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record of Nixon (US 3,278,474).
Nixon teaches an example of a copolymer of acrolein and dimethyl allyl ammonium ethyl methacrylate chloride (column 9 lines 70-75).  Acrolein is an ethylenically unsaturated aldehyde and is water soluble due to the presence of the aldehyde group. As such this polymer would be considered to be the copolymer of the crosslinkable dimethyl allyl ammonium ethyl methacrylate chloride and the water soluble acrolein monomer. Nixon also teaches that the broadly indicated polymer will have an amount of unsaturated aldehyde monomer such as acrolein of form 5 to 99.5 wt% of the polymer 
Nixon does not fairly teach or suggest the claimed viscosity property, and gives no indication that the property could be inherent to the polymer, and particularly does not fairly teach or suggest this property in combination with the amount of the indicated monomers. Nixon also does not fairly teach or suggest the polymer resulting from the claimed monomer of claim 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 1, 5-9, 11-23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763     

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763